DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a 371 of PCT/KR2018/016278 12/20/2018 
                                                Preliminary amendment
3.   Preliminary amendment filed on 12/16/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification, the abstract, the drawings and claims 1-2, 4-6, 8, 12-14, 16 and 19 and remained claims 3, 7, 9-11, 15, 17-18 and 20.
      Claims 1-20 are pending in the current application.
                                                    Oath/Declaration
4.   The oath/declaration filed on 12/16/2020 is acceptable.
                                                           Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                      Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/16/2020.
                                                   Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                    Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al., hereafter “Kim” (U.S. Publication No. 2015/0123084 A1) in view of Ren et al., hereafter “Ren” (Publication No. 2005/0285208 A1), further in view of NARA (U.S. Publication NO. 2016/0322416 A1) and further in view of SONG et al., hereafter “SONG” (Publication No. 2016/0315080 A1).
      Regarding claim 13, Kim discloses a display panel comprising: 
          a base layer (110); 
          a first thin film transistor (22) disposed on the base layer (110); 
and 
          a light emitting element (25) connected to the second thin film transistor (21), wherein the first thin film transistor (22) comprises: 
               a first polysilicon semiconductor (222, para [0087]) disposed on the base layer (110); 
              a first control electrode (224) which overlaps overlapping the first polysilicon semiconductor (222); and 
           a first input electrode (229a) and a first output electrode (229b), each being connected to the first polysilicon semiconductor (222) (e.g. Fig. 4).   
      Kim discloses the features of the claimed invention as discussed above, but does not disclose a second thin film transistor electrically connected to the first thin film transistor.
      The embodiment of Fig. 2, however, discloses a second thin film transistor (M1) electrically connected to the first thin film transistor M2) (e.g. Fig. 2 and para [0042]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Fig. 4 of Kim to provide a second thin film transistor electrically connected to the first thin film transistor as taught by Fig. 2 of Kim for a purpose of increasing the voltage of the gate electrode of the first thin film transistor.
      Figs. 2 and 4 of Kim discloses the features of the claimed invention as discussed above, but does not disclose the first control electrode comprising a first layer comprising an aluminum (AI)-nickel (Ni)-lanthanum (La) alloy and a second layer disposed directly on the first layer and consisted consisting of niobium
     Ren, however, discloses the first control electrode (108) comprising a first layer (109) and a second layer (105) directly om the first layer (e.g. Fig. 1 and para [0049]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Figs. 2 and 4 of Kim to provide the first control electrode comprising a first layer and a second layer directly om the first layer as taught by Ren for a purpose of improving function and high-speed operation of the display panel.
        Figs. 2 and 4 of Kim and Ren discloses the features of the claimed invention as  discussed above, but does not disclose a first layer comprising an aluminum (AI)-nickel (Ni)-lanthanum (La) alloy and a second layer disposed directly on the first layer and consisted consisting of niobium.
        NARA, however, discloses the metal material used for the gate electrode (2) is metal containing at least one or more of Al, Ni, Mo, Ti, Cr, Ta, W, Zn, Cu, In, Au, La, Nb, and Nd or an alloy thereof.
        It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first control electrode comprises a first layer comprising an aluminum (AI)-nickel (Ni)-lanthanum (La) alloy as suggested by the materials of the gate electrode of the NARA reference to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
        Figs. 2 and 4 of Kim, Ren and NARA discloses the features of the claimed invention as discussed above, but does not disclose a second layer disposed directly on the first layer and consisting of niobium.
       SONG, however, discloses the second gate electrode (162) may include at least one selected from the group consisting of titanium (Ti), tantalum (Ta), tungsten (W), ruthenium (Ru), niobium (Nb), molybdenum (Mo), aluminium (Al), hafnium (Hf), nickel (Ni), cobalt (Co), platinum (Pt), ytterbium (Yb), terbium (Tb), dysprosium (Dy), erbium (Er), and palladium (Pd) (e.g. Fig. 1 and para [0061]).
        It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first control electrode comprises a second layer consisting of niobium as suggested by the materials of the second gate electrode the SONG reference to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
                                                Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-12 and 14-20 would be allowed.
         Claims 1-12 and 14-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a signal line on the base layer and comprising a first layer comprising aluminum, and a second layer directly on the first layer and consisting of niobium as cited in the independent claim 1 and wherein the forming of the signal line comprises: forming a first layer comprising aluminum; forming, directly on the first layer, a second layer consisting of niobium; and patterning the first layer and the second layer as cited in the independent claim 14.
        Claims 2-12 and 15-20 are directly or indirectly depend on the independent claims 1 and 14.
                                                 Cited Prior Arts
10.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sagawa (U.S. Publication No. 2017/0025490 A1) and NOH et al. (U.S. Publication No. 2018/0033849 A1).                                                             
                                                   Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892